          Case 1:20-cv-10047-FDS Document 45 Filed 10/26/20 Page 1 of 3



                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS

_________________________________________
                                          )
CRYSTALYN RATLIFF,                        )
individually and on behalf of             )
J.B., her minor child,                    )
                                          )
        Plaintiffs,                       )
                                          )                  Civil Action No.
        v.                                )                  20-10047-FDS
                                          )
GLAXOSMITHKLINE LLC,                      )
                                          )
        Defendant.                        )
__________________________________________)


       ORDER TO SHOW CAUSE AND GRANTING MOTION TO WITHDRAW

SAYLOR, C.J.

       On May 26, 2016, this Court issued MDL Order No. 10, which required each plaintiff to

submit a Product Identification Fact Sheet, complete with a signed verification. (Dkt. No. 251 ¶

1, Ex. 1). That same day, this Court issued MDL Order No. 11, which required each plaintiff to

complete a Plaintiff Fact Sheet with a signed declaration as well as authorizations and releases

for health insurance and medical records. (Dkt. No. 252 ¶¶ 4, 14). It also required plaintiffs to

produce documents relating to a variety of issues. (Dkt. No. 252 ¶ 3, Ex. 2). Both Orders

provided that “questions on the fact sheets shall be treated as interrogatories under Rule 33 of the

Federal Rules of Civil Procedure, and shall be subject to the rules applicable to such

interrogatories.” (Dkt. No. 251 ¶ 7; Dkt. No. 252 ¶ 17).

       The complaint in this action was filed on January 10, 2020. Accordingly, plaintiffs’

Product Identification Fact Sheet and signed verification was due on February 10, 2020, and their

Plaintiff Fact Sheet was due on March 10, 2020. (See Dkt. No. 251 ¶ 4; Dkt. No. 252 ¶ 11).
          Case 1:20-cv-10047-FDS Document 45 Filed 10/26/20 Page 2 of 3



       On August 13, 2020, counsel for GlaxoSmithKline LLC (“GSK”) sent a letter notifying

plaintiffs’ counsel that the verified Product Identification Fact Sheet, the Plaintiff Fact Sheet, and

the documents required by MDL Order No. 11, Exhibit 2, were overdue. (GSK Mem., Ex. 1).

GSK’s counsel requested that plaintiffs provided the missing documents by August 27, 2020, or

it would seek dismissal or other appropriate relief from the Court. (Id.).

       On August 27, 2020, plaintiffs submitted a Plaintiff Fact Sheet and answered “unknown”

to a substantial number of the questions. (GSK Mem., Ex. 2). The document included a typed

name on the signature line and was dated August 27, 2020. (Id.). A hand-signed declaration for

the document was also served on GSK on August 27, 2020, but it was dated June 8, 2020. (GSK

Mem., Ex. 3). Plaintiffs also submitted an affidavit dated June 28, 2016, that alleges Zofran use

in 2001 and 2002, but have submitted no Product Identification Fact Sheet or any other

documents that address many of the questions on that sheet. (GSK Mem., Ex. 4).

       On September 8, 2020, counsel for GSK sent a letter notifying plaintiffs’ counsel that the

submitted Plaintiff Fact Sheet was deficient and that other required documents had not been

produced. (GSK Mem., Ex. 5). GSK’s counsel requested that plaintiffs provide an amended and

corrected Plaintiff Fact Sheet and the required documents by September 18, 2020, or it would

seek dismissal from the Court. (Id.).

       On September 17, 2020, counsel for plaintiffs filed a motion to withdraw as attorney due

to his inability to secure plaintiffs’ compliance with their discovery obligations. (Pl. Mot. at 1-

2). On September 30, 2020, GSK filed a motion for an order to show cause as to why the case

should not be dismissed for failure to prosecute and/or failure to provide court-ordered

discovery. (GSK Mot. at 1).




                                                  2
          Case 1:20-cv-10047-FDS Document 45 Filed 10/26/20 Page 3 of 3



       Plaintiffs are required to make their “best efforts to answer every question as specifically

as possible” on the Plaintiff Fact Sheet. (Dkt. No. 252, Ex. 1 ¶ 3). Plaintiffs here answered

“unknown” to ascertainable questions, such as height and martial status. (GSK Mem., Ex. 2).

Plaintiff’s responses, as set forth in the Plaintiff Fact Sheet, therefore do not comply with the

Court’s Order. Further, plaintiffs have not submitted a verified Product Identification Sheet or

other required documents. It thus appears that they have failed to comply with MDL Order Nos.

10 and 11.

       The motion to withdraw is GRANTED, effective December 10, 2020, or upon the filing

of an appearance by new counsel or a written notice by plaintiffs that they intend to proceed pro

se. New counsel, or plaintiffs proceeding pro se, are hereby ORDERED to show cause in

writing within 45 days (that is, on or before December 10, 2020) why this case should not be

dismissed for failure to comply with discovery obligations. If good cause is not shown by that

date, this action will be dismissed pursuant to Rule 37(b)(2)(A)(v).

So Ordered.


                                                      /s/ F. Dennis Saylor IV
                                                      F. Dennis Saylor IV
Dated: October 26, 2020                               Chief Judge, United States District Court




                                                  3
